Citation Nr: 0401276	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1948 to March 
1949.

This appeal arises from an April 2000 RO rating decision that 
determined that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss.  This appeal also arises from an 
April 2001 RO rating decision that denied entitlement to 
service connection for tinnitus.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for service connection 
for hearing loss and for tinnitus.

In a September 1980 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, denied a claim for service connection for 
hearing loss.  The veteran did not appeal that decision.  
Thus, that decision became final.  

Service connection for hearing loss and for tinnitus will be 
further addressed in the REMAND portion of the decision.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  By rating decision of September 1980, the RO denied 
service connection for hearing loss and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the September 1980 decision 
and it became final.

3.  Evidence received at the RO since the September 1980 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The September 1980 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The evidence received subsequent to the RO's September 
1980 rating decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for bilateral hearing loss have been met. 38 
U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. §§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law. The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.  For the 
purpose of reopening the veteran's claim the Board finds that 
the requirements of the VCAA have been met.

In a September 1980 rating decision, the RO disallowed 
service connection for hearing loss.  The RO notified the 
veteran of that decision and of his appeal rights, but the 
veteran did not appeal.  Thus, the rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  
Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. § 3.160 (2003), 
38 C.F.R.§§ 20.200, 20.201, 20.202, 20.301(a), 20.1103 
(2003).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the September 
1980 RO rating decision consists of a DD Form 214, service 
medical records (SMRs), a private medical report, and the 
veteran's claim.  These are briefly discussed below.

The DD-214 reflects that the veteran completed a 40-
millimeter and 5-inch-38 gunnery school at Dam Neck, 
Virginia, and was then stationed aboard Navy destroyer U.S.S. 
Kenneth D. Bailey (DD713).  

The veteran's SMRs reflect that his hearing was normal to 
whispered voice test at the time of entry.  There is no 
separation examination report of record.  There is no record 
of the veteran's hearing ability upon completion of active 
service.  

In June 1980, the veteran requested service connection for 
hearing loss.  He reported that while on a 7-week cruise for 
gunnery practice, the cannons were fired almost daily and 
that he was an ammo loader on a 40-mm cannon.  He stated that 
during the seven weeks he reported to sickbay many times 
complaining of hearing loss, ear ringing, and ear pain.  He 
reported that in November 1948 he was sent to Portsmouth 
Naval Hospital because of these complaints and because of 
motion sickness, which he felt was related to the ears.  He 
reported that he currently had hearing loss and ear ringing.  

In June 1980, a private physician reported that the veteran 
had mild sensorineural hearing loss of the left ear, 
questionably noise induced, and tinnitus of the left ear 
secondary to noise.  

In September 1980, the RO in part denied service connection 
for hearing loss.  The veteran did not appeal the decision.  

The Board must review the evidence submitted since the final 
September 1980 rating decision to determine whether any of it 
is new and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the September 1980 RO decision 
includes a December 1999 private audiometry evaluation, a 
December 1999 private medical opinion, and a VA referral 
audiometry evaluation.  Significantly, the December 1999 
private medical opinion relates bilateral hearing loss to 
noise exposure during active service.  This evidence could 
not have been considered in the prior final 1980 decision and 
no similar evidence was considered.  Therefore, it is new 
evidence that is neither cumulative nor redundant.  Because 
this medical report addresses the ultimate issue, i.e., 
whether the veteran has hearing loss that may be related to 
active service, it is highly material and it does result in a 
more complete record for evaluating the disability.  As noted 
above, for purposes of reopening a claim, the new evidence is 
presumed to be credible.  Justus, supra.  Thus, the Board 
concludes that the newly submitted evidence is both new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
application to reopen the claim must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
therefore reopened.  To this extent only, the appeal is 
granted.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA).  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

A February 2000 VA referral audiology evaluation performed by 
Brookline Hearing Services reflects a hearing loss disability 
as set forth at 38 C.F.R. § 3.385.  The Board notes, however, 
that the VA referral evaluation is nearly 4 years old and 
does not address the etiology of the hearing loss or 
tinnitus.  In view of these facts, additional development is 
warranted.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  See also Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

2.  A VA examination by a specialist 
(M.D.) in ear disorders should be 
conducted to determine the nature, 
severity, and etiology of the appellant's 
bilateral hearing loss and reported 
tinnitus. The claims folder should be 
made available to the examiner prior to 
the examination. In addition to an 
audiological evaluation, any other 
specialized testing deemed necessary 
should be performed.

The examiner is requested to obtain a 
detailed history of inservice and post 
service history of noise exposure. 
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not any hearing loss and tinnitus 
diagnosed is related to the appellant's 
active duty, to include inservice noise 
exposure. A complete rationale for any 
opinion expressed should be provided.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO 
should issue a supplemental statement of 
the case with notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



